NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 11-4167
                                     _____________

                            UNITED STATES OF AMERICA

                                             v.

                                  NATHANIEL PITTS,
                                               Appellant
                                    _____________

                       Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                         (D.C. Criminal No. 2-10-cr-00703-001)
                      District Judge: Honorable Eduardo C. Robreno
                                      _____________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  September 19, 2012

           Before: SLOVITER, RENDELL and HARDIMAN, Circuit Judges

                           (Opinion Filed: September 20, 2012)
                                     _____________

                               OPINION OF THE COURT
                                   _____________

RENDELL, Circuit Judge.

       Appellant Nathaniel Pitts was convicted of five drug, firearm, and ammunition

possession charges. Pitts‟s appeal raises two issues: whether the District Court erred in

denying his motion to suppress evidence, and whether the government provided sufficient

evidence to prove that Pitts possessed a firearm in furtherance of his drug-trafficking
crimes in violation of 18 U.S.C. § 924(c)(1). For the reasons set forth below, we will

affirm Pitts‟s convictions.1

                                               I.

         Pitts‟s first argument is that the District Court erred when it denied his motion to

suppress physical evidence. Pitts argues that the police did not have the requisite

reasonable suspicion to conduct the initial Terry stop that led to his arrest and that this

defect also tainted the subsequent searches of his cars, residence, and bank account.

         We find that the initial stop, and the subsequent arrest and searches, all were

justified under applicable law. We review a district court‟s denial of a suppression

motion for clear error as to the underlying factual findings and exercise plenary review of

a district court‟s application of the law to those factual findings. United States v. Perez,

280 F.3d 318, 336 (3d Cir. 2002).

         First, the authorities had reasonable suspicion to believe that Pitts was engaged in

a drug crime and, therefore, to stop him. The Supreme Court has repeatedly recognized

that reasonable suspicion that justifies a Terry stop may arise from one or several factors,

including information from a reliable source, observation of suspicious behavior, and

investigative inferences made by an officer with experience and specialized training.

United States v. Nelson, 284 F.3d 472, 478 (3d Cir. 2002) (citing Alabama v. White, 496
U.S. 325, 332 (1990); Terry v. Ohio, 392 U.S. 1, 30 (1968); United States v. Cortez, 449
U.S. 411, 418-19 (1981)).



1
    We have jurisdiction under 28 U.S.C. § 1291.
                                               2
       In this case, the officers had received a detailed tip from a reliable confidential

source that Pitts was dealing drugs and that he stored drugs in hidden compartments in

his car. Through aerial surveillance of Pitts‟s street, officers observed Pitts circling the

block in his car, in what they reasonably believed was a countersurveillance tactic. They

also saw Pitts pull into a convenience store parking lot, where a vehicle pulled up behind

Pitts‟s car, the driver entered the passenger side of Pitts‟s car, and the two remained there

for approximately sixteen minutes. Based on the officers‟ experience with and

knowledge of drug transactions, they reasonably suspected that Pitts and the other driver

were engaged in such illegal conduct.

       Second, the officers were also justified in arresting Pitts. During the course of a

Terry stop, reasonable suspicion can escalate to probable cause, justifying an arrest.

United States v. McGlory, 968 F.2d 309, 343 (3d Cir. 1992). After the initial stop, but

before requesting a drug-sniffing dog, the officers were informed that the person they saw

Pitts meeting with in the parking lot led police on a high-speed chase, deepening their

suspicions that Pitts had engaged in a drug transaction. In addition, the officers observed,

first hand, Pitts‟s nervous demeanor, especially when the DEA agent identified himself

and called Pitts by name. These facts, along with the information the officers had about

Pitts before the stop, established probable cause for his arrest.2 See Illinois v. Gates, 462


2
 Pitts argues that his Fourth Amendment rights were also violated when he was detained
for approximately two hours, waiting for the K-9 unit to arrive on the scene. Because we
hold that the officers had probable cause to arrest Pitts, we need not consider whether
police detained him for longer than necessary.


                                              3
U.S. 213, 243-44 (1983) (finding an anonymous letter corroborated by investigation and

an officer‟s knowledge of the pattern of drug-trafficking behavior was sufficient to

constitute probable cause).

       Third, the same facts that justified Pitt‟s arrest also gave the officers probable

cause to believe Pitts‟s car contained evidence of a drug-trafficking transaction and,

therefore, to support the warrant they acquired to search his car. Moreover, the large

quantities of cocaine and cash the officers found in Pitts‟s car also provided sufficient

facts to support a warrant for the search of Pitts‟s residence, which in turn yielded ample

evidence to justify the subsequent warrants for and searches of his bank account and

other vehicles.

       Accordingly, we will affirm the District Court‟s denial of Pitts‟s motion to

suppress.

                                             II.

       Pitts also argues that the government failed to produce sufficient evidence to

support his conviction for possession of a firearm in furtherance of drug trafficking under

18 U.S.C. § 924(c)(1). We disagree. We apply “a particularly deferential standard” in

reviewing whether the jury‟s decision rested on legally sufficient evidence in convicting

Pitts under § 924(c)(1). United States v. Dent, 149 F.3d 180, 187 (3d Cir. 1998). “We

must credit all available inferences in favor of the government,” United States v.

Gambone, 314 F.3d 163, 170 (3d Cir. 2003), and “sustain the verdict if „any rational trier

of fact could have found the essential elements of the crime beyond a reasonable doubt,‟”

Dent, 149 F.3d at 187 (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)).

                                              4
       To establish a § 924(c)(1) violation, the government must prove that (1) Pitts

committed at least one of the crimes of possession of a controlled substance with the

intent to distribute; and (2) Pitts knowingly possessed a firearm in furtherance of that

crime. See Third Circuit Model Criminal Jury Instructions, § 6.18.924A (2010).

       Because Pitts has not challenged his drug-possession charges on appeal, he has

effectively conceded that the government provided sufficient evidence to prove his those

charges. Furthermore, Pitts does not argue that he did not possess a firearm. He

contends only that the government failed to prove that his possession of the relevant

firearm was in furtherance of his drug-trafficking crimes.

       In United States v. Sparrow, 371 F.3d 851, 853 (3d Cir. 2004), this court listed

eight non-exclusive factors to be considered in determining whether a weapon was

possessed in furtherance of a drug crime: “the type of activity that is being conducted,

accessibility of the firearm, the type of the weapon, whether the weapon is stolen, the

status of the possession (legitimate or illegal), whether the gun is loaded, proximity to

drugs or drug profits, and the time and circumstances under which the gun is found.”

       Applying the above factors to this case, it is evident that Pitts‟s possession was in

furtherance of a drug crime. Pitts‟s conviction was based on the handgun that officers

found in his residence while conducting a search pursuant to a valid warrant. The

evidence at trial, which has not been contested on appeal, showed that the amounts of

cocaine, crack cocaine, and marijuana found in Pitts‟s vehicle and residence, in addition

to the kilo press, scale used to weigh cocaine, and other drug trafficking paraphernalia

found in Pitts‟s residence, established an intent to distribute drugs. The gun at issue was

                                              5
a handgun, meaning it was easy to carry and conceal. The handgun was fully loaded, and

was found under a table in his living room, approximately ten feet from the front door,

steps from his kitchen where crack cocaine and marijuana were found, and in the same

room as a bag containing over $80,000 in cash. Furthermore, Pitts is a prior felon who

may not legally possess such a firearm. All of this evidence supports Pitts‟s § 924(c)(1)

conviction. See id. at 854 (affirming conviction where a loaded firearm, along with

marijuana and money, was found underneath the floor tiles of defendant‟s store in a

concealed compartment); United States v. Ceballos-Torres, 218 F.3d 409, 415 (5th Cir.

2009) (finding the firearm at issue was in furtherance of drug trafficking because the gun

was loaded, owned by defendant, illegally possessed, and found in defendant‟s apartment

where a substantial amount of drugs and money were also found); United States v.

Luciano, 329 F.3d 1, 3-6 (1st Cir. 2003) (affirming conviction where a firearm and drugs

were found in the crawlspace of a ceiling, which required the defendant to stand on a

chair to gain access).

       Thus, we find that the evidence presented by the government was more than

sufficient to support Pitts‟s § 924(c)(1) conviction for possession of a firearm in

furtherance of a drug-trafficking felony.

                                            III.

       For the foregoing reasons, we will affirm the District Court‟s judgment of

conviction and sentence.




                                              6